Citation Nr: 0410657	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  97-24 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 
38 U.S.C.A. 1151 for damage to the distal esophagus as a result of 
balloon dilations performed at VA on October 26, 1992 and on 
December 16, 1992.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1973 to November 1974.  

This case initially came to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 RO decision that denied, among other 
issues, entitlement to compensation under 38 U.S.C. § 1151 for 
damage to the valve in the stomach during performance of VA 
balloon dilatations.  

The veteran offered testimony before the undersigned Veterans Law 
Judge at a hearing held at the RO in February 1999.  The veteran 
also testified before a hearing officer at the RO in October 1997.  

The Board remanded this matter to the RO for further development 
of the record in September 1999.  

This appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran and 
his representative if further action is required on his part.  



REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what evidence the 
veteran is responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the RO sent VCAA notice letters in January 2002 and May 
2003, the RO failed to provide to the veteran adequate notice of 
the evidence needed to substantiate his claim under the provisions 
of 38 U.S.C.A. § 1151.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file to ensure compliance with 
the mandates of the VCAA.  In particular, the RO should ensure 
that the notification requirements and development procedures of 
VCAA are fully satisfied and send the veteran a letter detailing 
the provisions of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  

2.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
any benefit sought on appeal remains denied, the veteran and his 
representative should be furnished with a Supplemental Statement 
of the Case and given the opportunity to respond thereto.  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence, and 
discussion of all pertinent regulations, including regulations 
implementing the VCAA, as well as, the old and the amended 
regulations for 38 U.S.C.A. § 1151 claims.  They should be given a 
reasonable opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003). 




